Appeal and cross appeal from a judgment (denominated order and judgment) of the Supreme Court, Oneida County (Robert F. Julian, J.), entered May 29, 2003. The judgment denied the motion of defendant Otsego County Patrons Co-Operative Fire Relief Association for summary judgment, granted the cross motion of defendant Scottsdale Insurance Company for summary judgment on its counterclaim and granted plaintiffs cross motion for summary judgment on the second cause of action declaring that defendant Otsego County Patrons Co-Operative Fire Relief Association is obligated to provide primary insurance coverage for defendant Christopher Poplaski in an underlying action.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Wisner, J.P, Hurlbutt, Scudder, Kehoe and Gorski, JJ.